DETAILED ACTION
Applicant’s response, filed December 6, 2021, are fully acknowledged by the Examiner. Currently, claims 14-19, 21, 22, 26 and 29-34 are pending with claim 34 newly added, claims 1-13, 20, 23-25, 27 and 28 cancelled, and claims 14, 18, 26, 30 and 31 amended. The following is a complete response to the December 6, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on February 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 9,987,087 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The Examiner notes that while the instant application claims priority to US Pat. No. 9,987,087 and the instant application has been set forth as a divisional of the ‘087 patent due to a restriction requirement. Upon entry of newly filed claim 34, the instant claims are no longer consonant with the restriction requirement set forth in the parent ‘087 patent. Thus, while the instant application was classified as a divisional, a double patenting rejection is now merited in view of newly-filed claim 34. See MPEP 804.01(B) discussing when claims “are not consonant 
Allowable Subject Matter
Claims 14-19, 21, 22, 26 and 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
During the search of the prior art, Wong (US 5301687), Wolfson (US 5355104), Turner (US 4658836) and Hansell (US 5563376) were identified by the Examiner as particularly pertinent to the instant claims. Independent claims 14 and 31 have been amended in the instant response to required that a length of the impedance step-down segment “is one quarter of a wavelength of an operating frequency of the microwave ablation” applicator/device. While Wong has been relied upon to teach an impedance segment in the form of a second segment placed distal to a first segment forming the coaxial-feedline segment, Wong fails to provide that such has a specific length and that the impedance segment is a step-down segment. Wolfson was relied upon by the Examiner to teach an impedance step-down segment having a plurality of steps in view of the teaching in cols. 5 and 7 of step transformers. Wolfson is silent, however, that a length of these step transformers are the specified length in each of claims 14 and 31 of “one quarter of a wavelength of an operating frequency of the microwave” applicator/device. The Examiner has failed to find any reference or combination of references that cure this deficiency in the prior combination of Wong/Wolfson. The Examiner has further failed to find any other reference or combination of references that would alone or in any fair combination provide for each and every limitation set forth in independent claims 14 and 31.
With respect to new claim 34, the Examiner notes while Wong and Wolfson are particular pertinent to the instant claim, the Examiner has failed to find any combination of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794